IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00037-CV

JAMES NICHOLS, MELISSA NICHOLS,
MARTHA MOORE, AND EDWARD NICHOLS,
INDIVIDUALLY AND AS HEIRS OF THE
ESTATE OF MELODY NICHOLS,
                                                           Appellants
v.

STEVE MCKINNEY,
                                                           Appellee



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 89372


                                      ORDER


      We ordered the parties to mediation on May 23, 2018. Mediation was to take place

within 30 days from the date of the order. The parties filed a timely joint objection to

mediation. We have not yet ruled on that objection. The parties have now filed a Joint

Request for Extension of Time to Mediate.
       The request is granted. The mediation order issued on May 23, 2018 is stayed until

further order of the Court.

                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Judge Towslee Corbett1
Mediation stayed
Request dismissed
Order issued and filed June 20, 2018




1
 The Honorable Reva Towslee Corbett, Judge of the 335th District Court of Bastrop, Burleson, Lee, and
Washington Counties, sitting by assignment of the Chief Justice of the Texas Supreme Court pursuant to
section 74.003(h) of the Government Code. See TEX. GOV'T CODE ANN. § 74.003(h) (West 2013).

Nichols v. McKinney                                                                            Page 2